DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
Claims 1-22 objected to because of the following informalities:  Labels such as (VOUT), (VOFFSET), and (VREF) are not claim limitations and should not be part of the claim limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marschalkowski US 2015/0160699.

Regarding claim 1, Marschalkowski discloses system, comprising: a nano-Iq buck converter (Fig. 1)(quiescent current converter, see paragraph 13) configured to provide an output voltage (VOUT)(VOUT) based on an input voltage (VIN)(Vin)(Fig. 1); a battery (214) coupled to an input of the nano-Iq buck converter (Fig. 1); a load (Rload, paragraph 36) coupled to an output of the nano-Iq buck converter (Fig. 1), wherein the nano-Iq buck converter comprises: a voltage regulation loop (feedback loop with Vfb); and 100% mode circuitry (200)(Fig. 2) coupled to the voltage regulation loop (feedback loop with Vfb), wherein the 100% mode circuitry (200)(Fig. 2) is configured to  add an offset voltage to VOUT (see paragraph 53, adding an offset to Vout) in response to detecting that VIN is approaching VOUT (see paragraph 35, output voltage based on the input voltage).

Regarding claim 2, Marschalkowski discloses the offset (see paragraph 37, offset voltage is greater than a predetermined reference voltage amplifier dropout (152, see paragraph 45).

Regarding claim 3, Marschalkowski discloses the offset (160, paragraph 37) is used as voltage positioning at duty cycles higher than a certain threshold (see paragraph 53, output voltage exceeds a second threshold).

Regarding claim 4, Marschalkowski discloses the voltage regulation loop  comprises a hysteretic comparator (204, 203)(Fig. 2), and wherein the 100% mode circuitry (200) comprises a 100% mode offset circuit configured to apply an offset current (paragraph 37, 160) to a feedback node of the hysteretic comparator (204, 203), 4300-550US20TI-901 54 wherein the 100% mode offset circuit (200) includes a feedback loop resistor (212)(Fig. 2) between the output node of the nano-lq buck converter (Fig. 1)(110)(see paragraph 17, quiescent regulator) and the feedback node (150)(Fig. 2).

Regarding claim 5, Marschalkowski discloses the 100% mode offset circuit (200)(Fig. 2) comprises a transistor (209)(Fig. 2) having a first current terminal coupled to the feedback node of the hysteretic comparator (2204, 203), a second current terminal coupled to an offset current source (160, paragraph 37), and a control terminal coupled to a 100% mode control circuit (200) configured to detect when VIN approaches VOUT (see paragraph 35, controlling the output voltage based on the input voltage).

Regarding claim 6, Marschalkowski discloses the 100% mode control circuit (200)(Fig. 2) comprises a time-based detection circuit (206), and wherein the time-

Regarding claim 7, Marschalkowski discloses the nano-lq buck converter (100)(Fig. 1) further comprises an error amplifier circuit (119), and wherein the error amplifier circuit is disabled based on the offset on signal (160, paragraph 37).

Regarding claim 8, Marschalkowski discloses the 100% mode control circuit (200) is configured to assert an offset on signal (160, paragraph 37) is response to detecting that a difference between VIN and VOUT is less than a voltage threshold (see paragraph 53, offset signal exceeds a second threshold and falls below a first threshold).

Regarding claim 9, Marschalkowski discloses the 100% mode control circuit (200)(Fig. 2) is configured to assert an offset on signal based on a fixed duty cycle (see paragraph 57, fixed duration pwm signal).

Regarding claim 10, Marschalkowski  discloses a switching converter device (Fig. 2) having an input coupled to an input voltage (VIN) (Vin)(Fig. 1) and an output coupled to an output voltage (VOUT)(Vout)(Fig. 1), the switching converter device comprising: a hysteretic comparator (204, 203) having a first input coupled to a reference voltage (VREF); an on-time control logic (205) coupled to an output of the 

Regarding claim 11, Marschalkowski discloses the 100% mode control circuit (200) is a time-based detection circuit (detecting time of load transients, see paragraph 13).

Regarding claim 12, Marschalkowski discloses the 100% mode control circuit (200) is configured to compare an on-time for the high-side switch (112)(Fig. 1) with a time threshold (see paragraph 53, first and second threshold), and to output an offset on signal (160, see paragraph 37) to the 100% mode offset circuit (200) in response to the on-time being greater than the time threshold (see paragraph 53, greater than the second threshold).

Regarding claim 13, Marschalkowski discloses an error amplifier circuit (119)(Fig. 1) coupled to a feedback node of the hysteretic comparator (204, 203), wherein the error amplifier circuit is disabled based on the offset on signal (see paragraph 53, adding offset).

Regarding claim 14, Marschalkowski discloses the 100% mode control circuit (200) is configured to assert an offset on signal (see paragraph 53, adding an offset) is response to detecting that a difference between VIN and VOUT is less than a voltage threshold (see paragraph 53, greater than second threshold, less than first threshold).

Regarding claim 15, Marschalkowski discloses the 100% mode control circuit (200)(Fig. 2) is configured to assert an offset on signal (160, paragraph 37) based on a fixed duty cycle (see paragraph 57, fixed duration pwm signal).

Regarding claim 16, Marschalkowski discloses the 100% mode offset circuit (200)(Fig. 2) is configured to apply an offset to VOUT (see paragraph 53, adding an offset to the output voltage), wherein the offset is greater than a predetermined reference voltage amplifier dropout (152, see paragraph 45).

Regarding claim 17, Marschalkowski discloses the 100% mode offset circuit (200)(Fig. 2) is configured to apply an offset to VOUT (see paragraph 53, adding an offset to the output voltage), wherein the offset is used as voltage positioning at duty cycles higher than a certain threshold (see paragraph 53, higher than a second threshold).

Regarding claim 18, Marschalkowski discloses the 100% mode offset circuit (200)(Fig. 2) comprises an offset current circuit having a transistor (209)(Fig. 2) with a 

Regarding claim 19, Marschalkowski discloses a switching converter circuit (100)(Fig. 1), comprising: a voltage regulation loop (feedback loop with Vfb) configured to provide an output voltage (VOUT) (Vout) based on an input voltage (Vin); and 100% mode circuitry (200)(Fig. 2) coupled to the voltage regulation loop (feedback loop with Vfb), wherein the 100% mode circuitry (200)(Fig. 2) is configured to  add an offset to VOUT in response to detecting that VIN is approaching VOUT (see paragraph 35, controlling the output voltage based on the input voltage).

Regarding claim 20, Marschalkowski discloses an error amplifier circuit (119)(Fig. 1) coupled to a feedback node of the hysteretic comparator (204, 203), wherein the error amplifier circuit (119) is disabled based on an offset on signal (see paragraph 53, offset voltage signal) provided by the 100% mode circuitry (200)(Fig. 2) in response to detecting that VIN (Vin) is approaching VOUT (Vout) to within a threshold amount (see paragraph 53, below a second threshold).

Regarding claim 21, Marschalkowski discloses the 100% mode circuitry comprises: a 100% mode control circuit (200)(Fig. 2) configured to provide an offset on signal (paragraph 37, 160) in response to detecting that a switch on-time is greater than 

Regarding claim 22, Marschalkowski discloses a switching converter (100)(Fig. 1) having an input coupled to an input voltage (Vin) and an output coupled to an output voltage (Vout), the switching converter comprising: a comparator (118) configured to compare a reference voltage (155) and a feedback voltage (153) approximately equal to the output voltage (Vout) means for detecting that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839